Citation Nr: 0703933	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-03 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines




THE ISSUES

1. Service connection for post-traumatic stress disorder. 

2. Entitlement to service connection for hypertension.  




ATTORNEY FOR THE BOARD

J. Horrigan, Counsel. 




INTRODUCTION

The veteran, who is the appellant, served in the New 
Philippine Scouts from March 1946 to February 1949.

In the rating decision in January 2000, the RO denied service 
connection for post-traumatic stress disorder.  In January 
2003, the veteran stated that he would like to reopen the 
claim of service connection for post-traumatic stress 
disorder, which the RO developed and requested that the 
veteran provided new and material evidence to reopen the 
claim, which is now on appeal to the Board. 

Before proceeding, the record shows that in November 2000 the 
veteran timely filed a notice of disagreement to the rating 
decision in January 2000, initiating an appeal.  With the 
filing of the notice of disagreement, due process under 
38 C.F.R. § 19.26 requires that the RO prepare a statement of 
the case, which was not done.  For this reason, the veteran 
has a pending claim as to the rating decision in November 
2000, denying service connection for post-traumatic stress 
disorder, 38 C.F.R. § 3.160(c), and the Board will consider 
the claim de novo, rather than as a new and material evidence 
claim. 

In light of the above, the rating decisions on appeal before 
the Board of Veterans' Appeals (Board) are the rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO ), Manila, Republic of the Philippines, in January 
2000, denying service connection for post-traumatic stress 
disorder, and in January 2004, denying service connection for 
hypertension.

Also in a rating decision in July 2005, the RO denied the new 
and material evidence claim for arthritis of the left knee, a 
claim for increase for malaria, and a claim for a total 
disability rating.  After the veteran filed a notice of 
disagreement and the RO issued a statement of the case, 
addressing the claims in March 2006, the veteran did not file 
a substantive appeal to perfect an appeal, and the Board 
therefore lacks appellate jurisdiction to review the claims. 

The claim of service connection for post-traumatic stress 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension was not affirmatively shown to have had onset 
contemporaneous with service, hypertension was not manifested 
to a degree of 10 percent or more within one year after 
service separation, and current hypertension is otherwise 
unrelated to service. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
and service connection may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309(2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran pre-adjudication VCAA notice by 
letter, dated in January 2003, and then after the rating 
decision in January 2004, provided additional VCAA notice, 
dated in March 2006.  The veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury or disease in 
service or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  The veteran was 
also notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notice included the degree of disability 
assignable and the general effective date provision for the 
claim, that is, the date of receipt of the claims.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the issues at a hearing.  
The claims were then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in September 2006.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and 
private medical records.  The National Personnel Records 
Center has reported that the veteran's service records were 
probably lost in a fire at that facility in 1973.  Alternate 
sources including morning reports have been obtained.  As 
there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist. 

In the absence of evidence of symptoms or signs of 
hypertension contemporaneous with service, a VA medical 
examination or medical opinion under the duty to assist, 
38 C.F.R. § 3.159(c)(4) is not mandated.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection. 38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Hypertension may be presumed to have been incurred during 
service if manifested to a compensable degree or more within 
one year following service discharge. 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. § 3.307, 3.309.

Hypertension

The National Personnel Records Center has reported that the 
veteran's service medical records were probably lost in a 
fire in 1973 at that facility.  Where records are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule where applicable.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

The record does contain morning reports, including a report 
that the veteran was treated with malaria.  There is no other 
evidence from any other source contemporaneous with service. 

After service, several statements of A.L.V., MD, dated 
between 1991 and 1996, pertain to hypertension, and there is 
a copy of a purported clinical record, dated in 1951, also 
pertaining to hypertension.  In a field examination, dated in 
August 1998, a VA investigator reported that A.L.V., MD, had 
admitted that he had not examined the veteran and had issued 
a medical certificate to support the veteran's claim at the 
veteran's request.  Later in an affidavit, dated in November 
1998, A.L.V., MD, recanted the statements he made to the VA 
investigator.  For this reason, the Board finds the 
statements A.L.V., MD, including the medical statements, 
pertaining to hypertension, not credible and rejects the 
evidence because it has no probative value. 

Private medical records, dated from 1993 to 1996, first 
document hypertension in 1993 with a history of onset in 
1991.  

On VA examination in April 2003, the diagnosis was history of 
hypertension.  

Analysis 

There is no medical evidence of hypertension from any source 
contemporaneous with service or credible medical evidence of 
hypertension manifested to a degree of 10 percent or more 
within the one-year period following separation from service. 
After service, the first post-service medical evidence of 
hypertension was in 1993, with history of onset in 1991, in 
either event more than 40 years after service and well beyond 
the one-year presumptive period for service connection for 
hypertension as a chronic disease under 38 U.S.C.A. § § 1112, 
1137 and 38 C.F.R. §§ 3.307, 3.309.  And the period without 
documented complaints of hypertension from 1949 to 1993 is 
evidence against the claim that the current hypertension had 
onset during service.  Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints).  Moreover, there is no medical evidence that 
links the current hypertension to service.  

As for the veteran's statements, where, as here, the 
determinative issue involves questions of a medical diagnosis 
or medical causation, competent medical evidence is required 
to substantiate the claim.  The veteran as layperson is not 
competent to offer an opinion on a question involving a 
medical diagnosis or medical causation, and consequently his 
statements to the extent that he associates the current 
hypertension to service does not constitute medical evidence 
necessary to substantiate the claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence that the currently diagnosed hypertension had onset 
during service or within the one-year presumptive period or 
is otherwise linked to service, the preponderance of the 
medical evidence is against the claims, and the benefit-of-
the-doubt standard of proof does not apply. 38 U.S.C.A. 
§ 5107(b).

ORDER

Service connection for hypertension is denied.  


REMAND

Service records disclose that the veteran was in New Guinea 
in 1948. 

Private medical records, dated in 1997 and 1999, document an 
assessment of post-traumatic stress disorder due the 
veteran's experiences in New Guinea.  

The veteran contends that he developed post-traumatic stress 
disorder as a result of working with an American Graves 
Registration unit and as a member of search and recovery team 
that sought the remains of American servicemen who were 
killed in New Guinea during World War II.    

While several requests have been made to U. S. Army and Joint 
Services Records Research Center (JSRRC) to verify the 
veteran's stressors, a specific search for the Graves 
Registration unit, identified by the veteran, has not been 
requested. 

Under the duty to assist, 38 C.F.R. § 3.159, the case is 
REMANDED for the following action:

1. Ask the U. S. Army and Joint Services 
Records Research Center for the unit 
history, lessons learned, or other 
documentation for Detachment II, U.S. 
Army Graves Registration Service, Far 
East Zone, at Finschafen, New Guinea, 
from December 1947 to May 1948, and 
whether there is a record that Philippine 
Scouts, specifically of the 557th QM Sv 
Co (PS), re-designated as the 8122nd Sv 
Det (AGRS-PRZ) (PS), 


re-designated as the 8131st Service Unit 
(AGRS-PHILCOM Zone), or the re-designated 
8126th Service Unit were assigned to work 
with the U.S. Army Graves Registration 
Service.

2. If an in-service stressor is verified, 
schedule the veteran for a VA psychiatric 
examination to determine whether the 
veteran has post-traumatic stress 
disorder due to the verified stressor.  
The claims folder should be made 
available to the examiner for review.  

3. After the above development is 
completed, adjudicate the claim of 
service connection for post-traumatic 
stress disorder.  If the benefit sought 
remains denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


